Matter of Weinstock v Lieberman (2015 NY Slip Op 04334)





Matter of Weinstock v Lieberman


2015 NY Slip Op 04334


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2013-09910
 (Index No. 504092/12)

[*1]In the Matter of Miklos Weinstock, et al., respondents,
vThomas Lieberman, also known as Yoel Tzvi Lieberman, et al., appellants.


Morrison Cohen, LLP, New York, N.Y. (Y. David Scharf, David A. Piedra, and Brett Dockwell of counsel), and Sheldon Eisenberger, New York, N.Y., for appellants (one brief filed).
Mendel Zilberberg & Associates, P.C., Brooklyn, N.Y. (Samuel Karpel of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated January 17, 2012, Thomas Lieberman, also known as Yoel Tzvi Lieberman, and Alain Lieberman, also known as Avrohom Pinchos Lieberman, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rothenberg, J.), dated October 24, 2013, as denied their motion to vacate an order and judgment of the same court dated June 19, 2013, and a judgment of the same court entered August 8, 2013, which were entered upon their default in answering or appearing.
ORDERED that the order is affirmed insofar as appealed from, with costs.
To obtain relief from their default pursuant to CPLR 5015(a)(1), the appellants were required to show both a reasonable excuse for their default and a potentially meritorious defense to the petition (see Matter of Liberty Mut. Ins. Co. v Fiduciary Ins. Co. of Am., 111 AD3d 731; Matter of Royal Leisure v TLAM, Inc., 107 AD3d 721; see also Needleman v Tornheim, 106 AD3d 707, 708; Walker v Mohammed, 90 AD3d 1034). Here, while the appellants demonstrated a reasonable excuse for their default, they failed to demonstrate a potentially meritorious defense to the petition.
Accordingly, the Supreme Court properly denied the appellants' motion to vacate the order and judgment dated June 19, 2013, and the judgment entered August 8, 2013.
ENG, P.J., LEVENTHAL, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court